DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of implanting a stimulation lead within a brain by measuring the evoked response of a neuronal tissue, classified in A61B 5/24.
II. Claims 18-20, drawn to a method of providing deep brain stimulation, classified in A61N 1/0534.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function because the invention of group I relates to a method of implanting a stimulation lead within the brain of a patient and determining to either move the lead to a new placement or to adjust the stimulation parameters to achieve a desired response whereas the invention of group II relates to providing a specific stimulation therapy structure to the brain by providing a quiescent period in between stimulation sequences. The inventions are also mutually exclusive and not obvious variants of one another.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Reese on 08-05-2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
This application claims the benefit of priority from US Provisional Application 63/063,706, filed 08/10/2020.
Information Disclosure Statement
The information disclosure statements filed 7-29-2021 and 11-17-2021 have been considered.
Specification
The disclosure is objected to because of the following informalities:
Para [0066] line 1 recites “in may be”, but should recite “it may be”.
Para [0098] line 13 recites “FIG. 22”, but there is no corresponding Fig. 22 in the drawings. 
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Para [0059] and Para [0061] include browser-executable code.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electrode” in line 8; it is unclear if this is the same electrode or different electrode as previously recited in the claim.
Claims 2-17 inherit this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9, and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sinclair et al. (US 2019/0143102 A1) herein after Sinclair.
Regarding claim 1, Sinclair teaches: a method of implanting a stimulation lead in the brain of a patient (fig. 10, fig. 11, and fig. 13), 
wherein the stimulation lead comprises a plurality of electrodes (fig. 10: electrodes 72a-72d), the method comprising: 
positioning the lead at a first position in the patient's brain (fig. 11: step 112 and step 116), determining a plurality of stimulation locations at which to apply stimulation (Para [0165] “By repeating steps 112 and 114, a profile or map of evoked responses at different locations along the insertion trajectory may be generated. The profile of evoked responses may include measurements from multiple electrodes or from just one electrode.”), 
wherein at least one of the stimulation locations is not co-located with an electrode (Para [0172] “FIG. 13 shows an example of the evoked responses measured at each of the first, second and fourth electrodes 72a, 72b, 72d based on patterned stimulation applied to the third electrode 72c” and fig. 13: the stimulation from the 3rd electrode is being sensed at other locations thus the stimulation locations are not co-located with the stimulating electrode), 
using the electrodes to sequentially apply stimulation at each of the determined stimulation locations (Para [0168] “Where a patterned stimulation regime is used, sequential bursts of a stimulus pattern may be applied to different ones of the electrodes 72a, 72b, 72c, 72d.”), 
wherein applying stimulation at the at least one location not co-located with an electrode comprises fractionalizing current to two or more electrodes to provide the stimulation at the determined stimulation location (Para [0175] “The process 130 of FIG. 12 may be repeated using different stimulation parameters (e.g. using different stimulation amplitudes or frequencies) or with more than one stimulating electrode in step 132 (e.g. stimulation applied concurrently through multiple electrodes on one or more electrode leads). The response characteristics obtained may be used to aid current steering (e.g. setting the distribution of currents across electrodes that are active simultaneously) and the selection of active electrodes (e.g. which electrodes to use for stimulation).”), 
detecting an evoked response evoked at a neural target for each of the stimulation locations (Para [0165] “By repeating steps 112 and 114, a profile or map of evoked responses at different locations along the insertion trajectory may be generated” and fig. 11), and 
determining one or more of (i) whether to move the lead to a new position (fig. 11: steps 122 or 124) or (ii) to adjust stimulation parameters based on the evoked responses (Para [0177] “In some embodiments, one or more of the presence, amplitude, natural frequency, damping, rate of change, envelope, and fine structure of an evoked resonant response to a stimulus may be used to optimize stimulation. Such response characteristics may be used to adjust amplitude, frequency, pulse width, and shape of a stimulation waveform.”).
Regarding claim 2, Sinclair further teaches wherein the detected evoke response occurs following an evoked compound action potential (ECAP) (Para [0122] “Each response to a stimulus pulse comprises an evoked compound action potential (ECAP) component together with a component of evoked resonant neural activity (ERNA) occurring after the ECAP. The ECAP typically occurs within 1-2 milliseconds of the stimulus pulse”).
Regarding claim 4, Sinclair further teaches wherein the evoked response is evoked resonant neural activity (ERNA) (Para [0164] “At step 114, evoked responses, including ERNA, are measured by applying a patterned stimulus such as those described above to an electrode of the lead tip 70”).
 Regarding claim 5, Sinclair further teaches displaying an indication of the ERNAs for each of the stimulation locations on a user interface (UI) (Para [0161] “Examples of output devices include displays, touchscreens, light indicators (LEDs), sound generators and haptic generators. Input and/or output devices 108, 110 may be configured to provide feedback (e.g. visual, auditory or haptic feedback) to a user related, for example, to characteristics of ERNA or subsequently derived indicators (such as proximity of the electrode 70 relative to neural structures in the brain. To this end, one or more of the input devices 108 may also be an output device 110, e.g. a touchscreen or haptic joystick.”).
Regarding claim 7, Sinclair further teaches wherein the indications of the ERNAs for each of the stimulation locations comprises an indication of the ERNA amplitudes (Para [0165] “The profile of evoked responses at different depths may be output to the one or more output devices 110. The profile of evoked responses are then compared at step 118 in order to determine whether a preferred electrode location can be identified. The identification of preferred electrode location may be based on different ERNA features, including relative differences between or spatial derivatives of amplitude, rate of decay, rate of change, and frequency, at different insertion positions (e.g. the location that produces the largest resonances).”).
Regarding claim 9, Sinclair further teaches determining a prediction of efficacy for stimulation using the lead at the first position (Para [0190] “a comparison of multiple resonant components in a single measured evoked response may be used as a measure of stimulation efficacy and may be used as a control variable to control stimulation parameters”).
Regarding claim 10, Sinclair further teaches determining a relative position of the first position with respect to the neural target (Para [0208] “To establish that ERNA varies with electrode position relative to the STN…The DBS implantation surgery aimed to position two of the four electrodes within the STN, with one electrode in the dorsal STN where DBS usually has greatest benefit and another in the ventral STN” and Para [0209] “Electrodes were classified as being either superior to, inferior to, or within the STN, based on blinded measurements relative to the red nucleus. Within-STN electrodes were then further classified to be either dorsal or ventral.”).
Regarding claim 11, Sinclair further teaches wherein determining the relative position of the first position with respect to the neural target comprises estimating a distance between the first position and the neural target (Para [0174] “Accordingly, by comparing the measured evoked responses at each electrode in response to stimulation at another electrode, a determination can be made firstly of whether any of the electrodes are positioned within the target neural structure, secondly whether any of the electrodes are positioned at an optimum location within the target neural structure, and thirdly the direction and/or distance of a particular electrode from that target neural structure.”).
Regarding claim 12, Sinclair further teaches wherein determining the relative position of the first position with respect to the neural target comprises determining a direction from the first position to the neural target (Para [0174] “Accordingly, by comparing the measured evoked responses at each electrode in response to stimulation at another electrode, a determination can be made firstly of whether any of the electrodes are positioned within the target neural structure, secondly whether any of the electrodes are positioned at an optimum location within the target neural structure, and thirdly the direction and/or distance of a particular electrode from that target neural structure.”).
Regarding claim 13, Sinclair further teaches determining an orientation of the lead with respect to the neural target (Para [0209] “Electrodes were classified as being either superior to, inferior to, or within the STN, based on blinded measurements relative to the red nucleus. Within-STN electrodes were then further classified to be either dorsal or ventral.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Fernandez et al. (US 2020/0001086 A1) herein after Fernandez.
Regarding claim 3, Sinclair teaches the method of claim 1, but does not explicitly disclose wherein at least two electrodes of the same polarity are used during at least one stimulation.
However, in a similar method for neuronal stimulation method Fernandez discloses wherein at least two electrodes of the same polarity are used during at least one stimulation (Para [0107] “The configuration option 2356 refers to monopolar (same polarity for all activated electrodes)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sinclair to alter the stimulation to have at least two electrodes of the same polarity used during at least one stimulation as is disclosed by Fernandez because doing so would have been a simple substitution for one known element of the method (biphasic stimulation) for another (monophasic stimulation) that would yield the predictable result of stimulating neuronal tissue.
Regarding claim 8, Sinclair further teaches wherein the indications of the ERNA amplitudes are displayed upon the representation of the stimulation lead at positions corresponding to the corresponding stimulation locations (fig. 13), but does not explicitly teaches that the UI comprises a representation of the stimulation lead. 
However, Fernandez discloses a UI comprises a representation of the stimulation lead (fig. 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sinclair to display on the UI of Sinclair, a representation of the stimulation lead as disclosed by Fernandez along with the information of the ERNA taught by Sinclair because doing so would allow the user or the physician to more easily access information when placing the stimulation lead.
 Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair.
Regarding claim 6, Sinclair teaches the method of claim 5, but does not explicitly teach displaying an indication of the ERNA interpolated between the stimulation locations on the user interface.
However, Sinclair does teach using an output device to provide visual feedback related to characteristics of the ERNA (e.g., proximity to electrodes and neural structure of the brain) or subsequently derived indications (Para [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have displayed an indication of the ERNA interpolated between the stimulation locations on the user interface as claimed because doing so would involve displaying relevant information for optimally placing stimulation leads in the brain as is discussed by Sinclair. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of De Ridder (US 2017/0333715 A1).
Regarding claim 14, Sinclair teaches the method of claim 1, but does not explicitly teach wherein using the electrodes to sequentially apply stimulation at a plurality of stimulation locations comprises applying monopolar stimulation.
However, in a similar neuronal stimulation system, De Ridder discloses wherein using the electrodes to sequentially apply stimulation at a plurality of stimulation locations comprises applying monopolar stimulation (Para [0125] “High frequency neurostimulation includes a continuous series of monophasic or biphasic pulses that are delivered at a predetermined frequency. Burst neurostimulation includes short sequences of monophasic or biphasic pulses, where each sequence is separated by a quiescent period” and fig. 9A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sinclair to apply monopolar stimulation because doing so would have been a simple substitution of one known stimulation method (biphasic stimulation) for another (monophasic stimulation) as is disclosed by De Ridder to obtain the predictable results of stimulation neuronal tissue to evoke a response.
Regarding claim 15, Sinclair in view of De Ridder discloses the method of claim 14, but does not explicitly disclose wherein applying monopolar stimulation comprises applying a first set of monopolar stimulation pulses of a first polarity and a second set of monopolar stimulation pulses of a second polarity.
However, De Ridder discloses wherein applying monopolar stimulation comprises applying a first set of monopolar stimulation pulses of a first polarity (9F: depicts a train of positive monopolar pulses) and a second set of monopolar stimulation pulses of a second polarity (fig. 9F: depicts a second train of negative monopolar pulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sinclair in view of De Ridder as presented above to further include applying a first set of monopolar stimulation pulses of a first polarity and then a second set of monopolar simulation pulses of a second polarity because doing so would help charge balance the tissue thereby preventing unwanted charge leftover from the stimulation left in the tissue.
Regarding claim 16, Sinclair in view of De Ridder further discloses comparing ERNA responses evoked by the stimulation pulses (Sinclair: Para [0170] “Processing the evoked responses may involve comparing different ERNA features, including relative differences between or spatial derivatives of amplitude, rate of decay, rate of change, and frequency, across different combinations of electrodes used for stimulation and measurement. For example, the processing may involve. identifying the electrode that measures the largest evoked resonance amplitude for each stimulation condition). The identification of the preferred electrode location may also be based on a comparison with template ERNA activity”) of the first polarity and ERNA responses evoked by the stimulation pulses of the second polarity (De Ridder: 9F).
Regarding claim 17, Sinclair further teaches determining an orientation of the lead with respect to the neural target based on the comparison (Para [0209] “Electrodes were classified as being either superior to, inferior to, or within the STN, based on blinded measurements relative to the red nucleus. Within-STN electrodes were then further classified to be either dorsal or ventral.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sinclair et al. (US 2021/0236821 A1) relates to systems for monitoring neuronal activity using ERNA. 
Brill et al. (US 2019/0262609 A1) relates to SCT based on patient modeling that applied stimulation using fractionalized current patterns. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792